Matter of Paltoo v Maxcy (2022 NY Slip Op 06202)





Matter of Paltoo v Maxcy


2022 NY Slip Op 06202


Decided on November 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 3, 2022

533997
[*1]In the Matter of Rajendra Paltoo, Petitioner,
vChristopher J. Maxcy, as Correction Officer at Sing Sing Correctional Facility, et al., Respondents.

Calendar Date:October 7, 2022

Before:Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ.

Rajendra Paltoo, Ossining, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Acting Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Egan Jr., J.P., Clark, Ceresia, Fisher and McShan, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.